 



EXHIBIT 10.3
JUNIPER NETWORKS, INC.
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
by and between _________ (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective as of _________, 2007 (the “Effective
Date”).
RECITALS
     1.     It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2.     The Board believes that it is in the best interests of the Company
and its stockholders to provide the Employee with an incentive to continue his
or her employment and to motivate the Employee to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders.
     3.     The Board believes that it is imperative to provide the Employee
with certain severance benefits upon certain terminations of employment
following a Change of Control. These benefits will provide the Employee with
enhanced financial security and incentive and encouragement to remain with the
Company notwithstanding the possibility of a Change of Control.
     4.     Certain capitalized terms used in the Agreement are defined in
Section 6 below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1.     Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2009 or (ii) if a Change of Control has occurred on or before
January 1, 2009 (or if a definitive agreement relating to a Change in Control
has been signed by the Company on or before Janaury 1, 2009 and the closing of
that transaction occurs on or before April 1, 2009), the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
     2.     At-Will Employment. The Company and the Employee acknowledge that
the Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except

 



--------------------------------------------------------------------------------



 



as may otherwise be specifically provided under the terms of any written formal
employment agreement or offer letter between the Company and the Employee (an
“Employment Agreement”). If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement or under his or her
Employment Agreement, or as may otherwise be available in accordance with the
Company’s established employee plans.
     3.     Severance Benefits.
     (a) Involuntary Termination Other than for Cause or Voluntary Termination
for Good Reason Following a Change of Control Period. If the Employee signs and
does not revoke a standard release of claims with the Company in a form
acceptable to the Company (the “Release”) and either (i) between the date that
is four (4) months following a Change of Control and the date that is twelve
(12) months following a Change of Control the Employee terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
“Good Reason” (as defined herein), provided however, that the grounds for Good
Reason may arise at anytime within the twelve (12) months following the Change
of Control, or (ii) within twelve (12) months following a Change of Control the
Company (or any parent or subsidiary of the Company) terminates the Employee’s
employment for other than “Cause” (as defined herein), then the Employee shall
receive the following severance from the Company:
          (i)     Severance Payment. The Employee shall be entitled to receive a
lump-sum severance payment (less applicable withholding taxes) equal to 100% of
the Employee’s annual base salary (as in effect immediately prior to (A) the
Change of Control, or (B) the Employee’s termination, whichever is greater) plus
100% of the Employee’s target bonus for the fiscal year in which the Change of
Control or the Employee’s termination occurs, whichever is greater.
          (ii)     Equity Compensation Acceleration. One hundred percent (100%)
of the then unvested Employee’s outstanding stock options, stock appreciation
rights, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) that vest based on time (such as an option that
vests 25% on the first anniversary of grant and 1/48th monthly thereafter) shall
immediately vest and became exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse). With respect to Equity Compensation
Awards that vest wholly or in part based on factors other than time, such as
performance (whether individual or based on external measures such as Company
performance, market share, stock price, etc.), (i) any portion for which the
measurement or performance period or performance measures have been completed
and the resulting quantities have been determined or calculated, shall
immediately vest and become exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse) and (ii) the remaining portions
shall immediately vest and become exercisable (and any rights of repurchase by
the Company or restriction on sale shall lapse) in an amount equal to the number
that would be calculated if the performance measures were achieved at the target
level (for example, if the employee were granted 300 three year performance
shares, where (a) the amount that can be earned is determined each year based on
performance against annual performance targets but the

-2-



--------------------------------------------------------------------------------



 



entire amount vests at the end of the three years and (b) at target performance
levels the employee could earn 1/3 of the amount each year and (c) the first
year had been completed and the performance resulted in a calculation that 85
shares were earned and (d) the employee is terminated prior to the completion of
year 2, then the amount that would vest and become immediately exercisable would
be 285 shares — representing the 85 shares calculated for year 1 and the target
amount of 100 shares for each of year 2 and year 3); provided however, that if
there is no “target” number, then the number that vest shall be 100% of the
amounts that could vest with respect to that measurement period. Any Company
stock options and stock appreciation rights shall thereafter remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.
          (iii)     Continued Employee Benefits. To the extent permitted to be
continued under COBRA coverage, Company-paid health, dental and vision insurance
coverage at the same level of coverage as was provided to such Employee
immediately prior to the Change of Control and at the same ratio of Company
premium payment to Employee premium payment as was in effect immediately prior
to the Change of Control (the “Company-Paid Coverage”). If such coverage
included the Employee’s dependents immediately prior to the Change of Control,
such dependents shall also be covered at Company expense. Company-Paid Coverage
shall continue until the earlier of (i) twelve (12) months from the date of
termination, or (ii) the date upon which the Employee and his dependents become
covered under another employer’s group health, dental and vision insurance plans
that provide Employee and his dependents with comparable benefits and levels of
coverage. For purposes of Title X of the Consolidated Budget Reconciliation Act
of 1985 (“COBRA”), the date of the “qualifying event” for Employee and his or
her dependents shall be the date upon which the Company-Paid Coverage
terminates.
     (b) Timing of Severance Payments. One half of the severance payment to
which Employee is entitled shall be paid by the Company to Employee in cash not
later than 30 calendar days after the effective date of the Release. The other
half of the severance payment to which Employee is entitled shall be paid by the
Company to Employee in cash not later than six months after the effective date
of the Release. If the Employee should die before all amounts have been paid,
such unpaid amounts shall be paid in a lump-sum payment (less any withholding
taxes) to the Employee’s designated beneficiary, if living, or otherwise to the
personal representative of the Employee’s estate.
     (c) Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates (i) voluntarily by the Employee other
than for Good Reason, or (ii) for Cause by the Company, then the Employee shall
not be entitled to receive severance or other benefits except for those (if any)
as may then be established under the Company’s then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company.
     (d) Termination Outside of Change of Control Period. In the event the
Employee’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twelve (12) month period
following a Change of Control, or if the Employee terminates for Good Reason
within four months after a Change in Control, then the Employee shall be
entitled to receive severance and any other benefits only as may

-3-



--------------------------------------------------------------------------------



 



then be established under the Company’s existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
     (e) Internal Revenue Code Section 409A. Notwithstanding any other provision
of this Agreement, if the Employee is a “specified employee” under Code
Section 409A and a delay in making any payment or providing any benefit under
this Plan is required to avoid imposition of additional taxes under Code
Section 409A, such payments shall not be made until after six (6) months
following the date of the Employee’s separation from service as required by Code
Section 409A.
     4.     Conditional Nature of Severance Payments and Benefits.
     (a) Noncompete. Employee acknowledges that the nature of the Company’s
business is such that if Employee were to become employed by, or substantially
involved in, the business of a competitor of the Company during the twelve
(12) months following the termination of Employee’s employment with the Company,
it would be very difficult for Employee not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information, Employee
agrees and acknowledges that Employee’s right to receive the severance benefits
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not directly or indirectly engaging
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business in Competition (as defined
herein) with Company. Notwithstanding the foregoing, Employee may, without
violating this Section 4, own, as a passive investment, shares of capital stock
of a corporation or other entity that engages in Competition where the number of
shares of such corporation’s capital stock that are owned by Employee represent
less than three percent of the total number of shares of such entity’s capital
stock outstanding.
     (b) Non-Solicitation. Until the date twelve (12) months after the
termination of Employee’s employment with the Company for any reason, Employee
agrees and acknowledges that Employee’s right to receive the severance payments
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee neither directly nor indirectly
soliciting, inducing, recruiting or encouraging an employee to leave his or her
employment either for Employee or for any other entity or person with which or
whom Employee has a business relationship.
     (c) Understanding of Covenants. Employee represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.
     (d) Remedy for Breach. Upon any breach of this section by Employee, all
severance payments and benefits pursuant to this Agreement shall immediately
cease

-4-



--------------------------------------------------------------------------------



 



and any stock options or stock appreciation rights then held by Employee shall
immediately terminate and be without further force and effect, and Employee
shall return all of the consideration paid by the Company under this Section 3
and remit any shares of Restricted Stock or shares purchased under stock options
to the extent vesting accelerated under Section 3 above (or the profits from the
sale of such shares if they are or have been sold).
     5.     Golden Parachute Excise Tax Best Results. In the event that the
severance and other benefits provided for in this agreement or otherwise payable
to Employee (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either be:

  (i)   delivered in full, or     (ii)   delivered as to such lesser extent
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
the Employee otherwise agree in writing, the determination of Employee’s excise
tax liability and the amount required to be paid under this Section 5 shall be
made in writing by the Company’s independent auditors who are primarily used by
the Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5.
     6.     Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:
     (a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken by
the Employee in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of the Employee, (ii) Employee
being convicted of, or pleading nolo contendere to a felony, (iii) a willful act
by the Employee which constitutes gross misconduct and which is injurious to the
Company, (iv) following delivery to the Employee of a written demand for
performance from the Company which describes the basis for the Company’s
reasonable belief that the Employee has not substantially performed his duties,
continued violations by the Employee of the Employee’s obligations to the
Company which are demonstrably willful and deliberate on the Employee’s part.

-5-



--------------------------------------------------------------------------------



 



     (b) Change of Control. “Change of Control” means the occurrence of any of
the following:
          (i)     Any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or
          (ii)     Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or
          (iii)     The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or
          (iv)     The consummation of the sale, lease or other disposition by
the Company of all or substantially all the Company’s assets.
     (c) Competition. means the development, marketing or sale of networking
equipment or network security software or products in the United. For the
avoidance of doubt, Competition includes, but is not limited to, Cisco Systems,
Huawei, Alcatel, Checkpoint, and Foundry.
     (d) Disability. “Disability” shall mean that the Employee has been unable
to perform his or her Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.
     (e) Good Reason. “Good Reason” means without the Employee’s express written
consent (i) a material reduction of the Employee’s duties, title, authority or

-6-



--------------------------------------------------------------------------------



 



responsibilities, relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction; provided,
however, that a reduction in duties, title, authority or responsibilities solely
by virtue of the Company being acquired and made part of a larger entity (as,
for example, when the Chief Financial Officer of the Company remains the Chief
Financial Officer of the subsidiary or business unit substantially containing
the Company’s business following a Change of Control) shall not by itself
constitute grounds for a “Voluntary Termination for Good Reason”; (ii) a
substantial reduction of the facilities and perquisites (including office space
and location) available to the Employee immediately prior to such reduction;
(iii) a reduction by the Company in the base compensation or total target cash
compensation of the Employee as in effect immediately prior to such reduction;
(iv) a material reduction by the Company in the kind or level of benefits to
which the Employee was entitled immediately prior to such reduction with the
result that such Employee’s overall benefits package is significantly reduced;
(v) the relocation of the Employee to a facility or a location more than forty
(40) miles from such Employee‘s then present location.
     7.     Successors.
     (a) The Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.
     (b) The Employee’s Successors. The terms of this Agreement and all rights
of the Employee hereunder shall inure to the benefit of, and be enforceable by,
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

-7-



--------------------------------------------------------------------------------



 



     8.     Notice.
     (a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.
     (b) Notice of Termination. Any termination by the Company for Cause or by
the Employee for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than thirty (30) days
after the giving of such notice). The failure by the Employee to include in the
notice any fact or circumstance which contributes to a showing of Good Reason or
Disability shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.
     9.     Miscellaneous Provisions.
     (a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.
     (b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
     (c) Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
     (d) Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto and supersedes in their entirety all prior representations,
understandings,

-8-



--------------------------------------------------------------------------------



 



undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof.
     (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
     (f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
     (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
     (h) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY  JUNIPER NETWORKS, INC.
      By:                 Title:               

                EMPLOYEE  By:                 Title:               

-10-